                             Case 2:20-cv-00975-TJH-SP Document 1-1 Filed 01/30/20 Page 1 of 9 Page ID #:9
                                                         Exhibit A to the Complaint
Location: San Marino, CA                                                                               IP Address: 174.85.39.241
Total Works Infringed: 155                                                                             ISP: Spectrum
 Work         Hash                                         UTC              Site          Published        Registered       Registration
 1            D783CD5D8FB3BD01FFCE5E2797E7D3AE9399DDCD     12/24/2019       Blacked Raw   12/23/2019       01/03/2020       PA0002219636
                                                           06:48:37
 2            72112C35CB81B6E13C1DF3697288539E0FD2D5A0     12/21/2019       Blacked       12/21/2019       01/03/2020       PA0002219632
                                                           21:35:51
 3            8CAEC789256ECA30A6B442038B787C8B48BDB19E     12/08/2019       Tushy         12/07/2019       12/17/2019       PA0002217666
                                                           02:56:09
 4            86804856761D83AD88F3D60A55538FD4C54CCAF9     12/07/2019       Blacked       12/06/2019       12/17/2019       PA0002217665
                                                           06:29:20
 5            5540C89E5B872A3EB29D38D7D6C59134B3342F74     12/05/2019       Vixen         11/30/2019       12/17/2019       PA0002217669
                                                           03:20:22
 6            5463DF03D918B469190A59518CDCF7E245D6494C     11/28/2019       Vixen         11/25/2019       12/09/2019       PA0002216264
                                                           08:26:46
 7            3D6417380243CB23F0AF15982571F8C8B9F61CDD     11/28/2019       Blacked       11/25/2019       12/09/2019       PA0002216262
                                                           08:25:22
 8            7CE0C82288F68FABBD5A21F16DEC94A34F9799AA     11/28/2019       Blacked Raw   11/25/2019       12/09/2019       PA0002216263
                                                           08:22:22
 9            CD6DADF9A6B5959F358EFB6752AC6850DBD8371A     11/14/2019       Blacked Raw   11/13/2019       11/27/2019       PA0002213997
                                                           03:34:42
 10           DA9141DD8E8237FF977E932A2A2C7B82F6CA4BC2     11/12/2019       Blacked       11/11/2019       11/27/2019       PA0002213994
                                                           21:27:05
 11           DCC7090F05EBD2DC37875FE1A13D14A36BD51D03     10/30/2019       Blacked       10/27/2019       11/15/2019       PA0002211841
                                                           07:31:26
 12           B0F340700704E82E6D52A0BD2FCDE8181F7E57BD     10/30/2019       Blacked Raw   10/29/2019       11/15/2019       PA0002211918
                                                           07:09:49
 13           654D0A7F4AB135A640426A565F927AB0FFD00592     10/24/2019       Blacked       01/15/2019       02/02/2019       PA0002155371
                                                           00:59:36
 14           FC737FCE7A9548867EF99172A2951C431AA74E03     10/23/2019       Blacked       10/22/2019       11/05/2019       PA0002210294
                                                           02:56:38
 15           A3F4857D4E91BF5ACB1499E2D264FDE7135891C3     10/12/2019       Vixen         10/11/2019       10/21/2019       PA0002207779
                                                           07:56:50
 16           DD7D9795E444F4A6C88F770090690E10B003073E     10/11/2019       Blacked Raw   10/09/2019       11/05/2019       PA0002210286
                                                           06:03:45
 17           06A699F04233A269B959CFBD8EF524A5BAE9D731     10/08/2019       Vixen         10/06/2019       10/21/2019       PA0002207778
                                                           04:37:48
                Case 2:20-cv-00975-TJH-SP Document 1-1 Filed 01/30/20 Page 2 of 9 Page ID #:10
Work   Hash                                     UTC          Site          Published    Registered   Registration
18     694DABE8C59C17C40698F8E503003AEC22FE7539 10/08/2019   Blacked       10/07/2019   10/21/2019   PA0002207742
                                                04:15:56
19     A135016A510AB51A73CB7894372786888014584A 10/06/2019   Blacked Raw   10/04/2019   10/21/2019   PA0002207780
                                                04:35:56
20     28F641DD86A31D9DE4BFD2443457D581BBB660A1 09/29/2019   Blacked       09/27/2019   10/07/2019   PA0002205468
                                                08:34:16
21     DCBA6D438192CA63B2DCFA1153EAE7DDC01A8E01 09/27/2019   Vixen         09/26/2019   10/01/2019   PA0002217354
                                                04:17:47
22     3000CA5DB618894F3AE2C4F4EA9962D7268B229A 09/27/2019   Blacked Raw   09/24/2019   10/07/2019   PA0002205464
                                                03:53:18
23     C2696D97B84F26C92DAECB9A0C9434564992B852 09/27/2019   Tushy         09/23/2019   10/07/2019   PA0002205466
                                                03:41:17
24     2861A1669C5388241A40C4CA8F9568E2AAADC9A1 09/20/2019   Blacked Raw   09/19/2019   09/25/2019   PA0002203162
                                                06:22:55
25     4377D001F4E80BB56FC09EEC160D3E44683A7EAF 09/17/2019   Vixen         09/16/2019   10/01/2019   PA0002217346
                                                21:39:48
26     75AAFCC83F053540C564E26015234507AD59D40E 09/17/2019   Blacked       09/17/2019   09/25/2019   PA0002203161
                                                21:26:33
27     8E939F66D705AE3BCC217AFEC9FD8C8E2E1F0E4A 09/14/2019   Tushy         09/13/2019   10/07/2019   PA0002205470
                                                06:38:14
28     73A2A94B799E648A0B3BF984EF26B33BDB6D9F3B 09/11/2019   Vixen         09/11/2019   09/25/2019   PA0002203160
                                                23:48:58
29     03C069E6AEB87AFBA7D5C238902F8B37E79B3A47 09/11/2019   Tushy         07/25/2019   08/22/2019   PA0002195515
                                                06:03:25
30     16BE9C2A0836D8C3DA7C84CD3ED4B4E614605590 09/11/2019   Tushy         09/08/2019   10/01/2019   PA0002217338
                                                05:19:45
31     A976917AAA3DF889DAC82884342A1AFCD85ACB2A 09/11/2019   Vixen         09/06/2019   09/13/2019   PA0002200698
                                                04:53:33
32     2481E7C8D0A0CE6BE83D4254DB6669DDC63CE003 09/11/2019   Blacked Raw   09/04/2019   09/13/2019   PA0002200700
                                                04:23:56
33     21B9DD1AD65C9340920B31128D91CA3F85913384 09/11/2019   Blacked Raw   08/30/2019   09/17/2019   PA0002216138
                                                03:54:02
34     AB6534AEF4B97FFA964325724E1BF40D7F708264 09/11/2019   Blacked       08/28/2019   09/13/2019   PA0002200704
                                                03:40:07
35     7535B8E27D734177559E1215D6ED207AA7E1DD7D 08/21/2019   Blacked Raw   08/15/2019   09/17/2019   PA0002216211
                                                07:18:06
36     94A9D2E22A9B4ACF81A5EC69EE4DCA10983CAF23 08/21/2019   Blacked Raw   08/20/2019   09/13/2019   PA0002200701
                                                06:39:34
                 Case 2:20-cv-00975-TJH-SP Document 1-1 Filed 01/30/20 Page 3 of 9 Page ID #:11
Work   Hash                                       UTC          Site          Published    Registered   Registration
37     C6A16AF61498B40015401768A655EC382074206A   08/21/2019   Blacked       08/18/2019   09/17/2019   PA0002216216
                                                  06:39:19
38     C7A447A6211D69939CFBE4D9B871F9B86279584B   08/21/2019   Tushy         08/19/2019   08/26/2019   PA0002213301
                                                  06:35:44
39     AE22AB5504C05C2B883232F07799C9925A3CBA59   08/11/2019   Blacked Raw   08/10/2019   09/11/2019   PA0002199990
                                                  07:42:57
40     00783959987FB8DB89EF83A65108801CE87E72DE   08/06/2019   Vixen         08/02/2019   08/22/2019   PA0002195510
                                                  02:16:02
41     A035AD89D17FFA204EA1669362F8A2B2947F1D32   08/06/2019   Blacked       08/03/2019   09/10/2019   PA0002199412
                                                  02:12:39
42     662C42833DF0727F4B96196F88475B615B2F0D2B   08/01/2019   Blacked Raw   07/31/2019   08/22/2019   PA0002195511
                                                  16:48:00
43     6BF27EB20DF3D1314583CFFC4C2EDAF57456DA3F   07/31/2019   Blacked       07/29/2019   09/11/2019   PA0002214887
                                                  02:48:22
44     1BB2EF62252597B1353F2947F015A86982A0E19F   07/30/2019   Vixen         07/28/2019   08/22/2019   PA0002195513
                                                  03:41:07
45     B9B81CF9CBB5D7F20ABD0C5309DBDA097FB73E8F   07/26/2019   Vixen         07/23/2019   08/27/2019   PA0002213247
                                                  15:59:39
46     0BB45C1043F264656FD238E2E8E117B9E06AD6A0   07/23/2019   Blacked Raw   07/21/2019   08/27/2019   PA0002213243
                                                  06:33:28
47     156E9CD40E90496BDB0EAEC3D0B34567DBD603DE   07/14/2019   Vixen         07/13/2019   08/02/2019   PA0002192302
                                                  07:51:19
48     BC86E55F2C128EFE18D962E4EB57A61EBD0AD349   07/13/2019   Blacked Raw   07/06/2019   08/02/2019   PA0002192304
                                                  04:26:27
49     FA640F8B24763D1B064E09932F554CD3AE0E1F99   07/13/2019   Tushy         07/10/2019   08/02/2019   PA0002192298
                                                  04:14:16
50     BD08CDC4AB37B1F288F5D245BC77FD72EC17895E   07/13/2019   Tushy         07/05/2019   08/27/2019   PA0002213300
                                                  03:57:18
51     6478D6818B6843DC1DEE5BD5A6C05F7B6D37EC2E   07/13/2019   Blacked Raw   07/11/2019   09/17/2019   PA0002216212
                                                  03:25:12
52     22FBA2D37F3FF8668834C09E9AD0CBE9434BBFBD   07/04/2019   Vixen         07/03/2019   08/02/2019   PA0002192292
                                                  19:49:52
53     7EF8F2F7F6082F4D5A4608A1FCC50565AB14164B   07/04/2019   Blacked       07/04/2019   08/27/2019   PA0002213242
                                                  19:46:51
54     5C0D8ECA7365BEE319443F580FD34AFAA8ED2835   07/01/2019   Tushy         06/30/2019   07/17/2019   PA0002188300
                                                  23:58:48
55     4E9DC5664C79C201A2EA19FB2A7F778E148DB0AA   07/01/2019   Blacked Raw   07/01/2019   07/17/2019   PA0002188302
                                                  23:51:47
                Case 2:20-cv-00975-TJH-SP Document 1-1 Filed 01/30/20 Page 4 of 9 Page ID #:12
Work   Hash                                       UTC          Site          Published    Registered   Registration
56     8F90231D929165419C04B88A9D86829810A8F659   06/27/2019   Tushy         06/25/2019   08/27/2019   PA0002213234
                                                  04:45:29
57     4426831D6F22526B08FB788393DA0808CF36C4EA   06/27/2019   Blacked Raw   06/26/2019   08/27/2019   PA0002213245
                                                  04:41:32
58     6D0EDE43E30B54D99B59C11E7ADF30FD3AFBB235   06/24/2019   Blacked       06/24/2019   07/17/2019   PA0002188313
                                                  19:26:00
59     011E0D218B85D173549FA506EC1085CFF2C8173E   06/24/2019   Vixen         06/23/2019   08/27/2019   PA0002213299
                                                  06:29:48
60     425A144DDC037D70751164421B5A5C08FEA0536D   06/21/2019   Blacked Raw   06/21/2019   08/27/2019   PA0002213241
                                                  23:24:07
61     576A4437D472390C262B8740FC8804E887587AE0   06/20/2019   Blacked       06/19/2019   08/27/2019   PA0002213298
                                                  05:37:42
62     A72BE735D576B5D1698069C9E914BDF92FBB83F8   06/16/2019   Blacked Raw   06/16/2019   07/17/2019   PA0002188314
                                                  22:41:22
63     12FF1B0FFE5A134A6044D139F0BDA0A1FCA563E6   06/07/2019   Tushy         06/05/2019   07/17/2019   PA0002188310
                                                  03:34:24
64     E6683078F639AE7A581BCADF96A49BC808143689   06/06/2019   Blacked       06/04/2019   07/17/2019   PA0002188309
                                                  04:54:54
65     17A72537C03390C78583D719FF264AF117EC3CCE   06/02/2019   Blacked Raw   06/01/2019   07/17/2019   PA0002188304
                                                  00:29:31
66     3BDBA1FCA8DD25F4E9E5BEE72BCD096EE0BF2D70   05/28/2019   Blacked Raw   05/27/2019   06/13/2019   PA0002180951
                                                  06:27:15
67     36AB36E315F2364C930414DB26E4DC3DD1448E5B   05/25/2019   Blacked Raw   05/22/2019   07/17/2019   PA0002188299
                                                  21:57:50
68     81E4B03CAEC600228EA3D4AF5EF605E1E8C77E22   05/22/2019   Blacked       05/20/2019   08/02/2019   PA0002192291
                                                  04:37:10
69     71AEDADEDB9940F5C98645531743702E1FA97FD2   05/22/2019   Tushy         05/21/2019   06/17/2019   PA0002181294
                                                  04:29:08
70     87E3EE6A6C12D0A473417E5E80E3584E523406F7   05/20/2019   Vixen         05/19/2019   06/13/2019   PA0002180953
                                                  06:51:25
71     C340030059AF08957371330E339FB3AA67E8FFDB   05/18/2019   Blacked Raw   05/17/2019   07/05/2019   PA0002206002
                                                  21:31:56
72     8353F4631A78E6DC2342C97336E4C914EF5A5F4C   05/16/2019   Blacked       05/15/2019   07/05/2019   PA0002206387
                                                  22:13:21
73     C542D326EE13C9860B8EE438E27E0EB12257FB94   05/16/2019   Vixen         05/14/2019   07/05/2019   PA0002206408
                                                  22:12:35
74     E2837222C382AC890124A1BC8EA86FE2D30B55F3   05/16/2019   Tushy         05/16/2019   07/05/2019   PA0002206381
                                                  22:05:11
                 Case 2:20-cv-00975-TJH-SP Document 1-1 Filed 01/30/20 Page 5 of 9 Page ID #:13
Work   Hash                                       UTC          Site          Published    Registered   Registration
75     9AD99F74EAC481FE62E8D85289C8C2DF1B9A5425   05/13/2019   Blacked Raw   05/12/2019   07/05/2019   PA0002206384
                                                  07:32:09
76     D6E593FFAF850B554D92EE365F8CE27EFEA9918F   05/12/2019   Tushy         05/11/2019   07/05/2019   PA0002206404
                                                  08:55:05
77     3CD3C8E5DF7A65B6F7DA01805452CFCE65834ABC   05/10/2019   Blacked       05/10/2019   07/05/2019   PA0002206368
                                                  20:07:39
78     B666CB237CB60E9827280B9C6460F582E9BC0CA3   05/08/2019   Blacked Raw   05/07/2019   06/03/2019   PA0002178775
                                                  17:42:57
79     63C9CC4A5DE5B1022B35FA1F4D636A19A1F3C2ED   05/06/2019   Tushy         05/06/2019   06/03/2019   PA0002178772
                                                  23:43:42
80     05D3B78552E836319482B2437115BECC5CF9A6B5   05/03/2019   Tushy         05/01/2019   07/05/2019   PA0002206375
                                                  00:15:44
81     F9B92290296A3DF4D4981A2EB881ECBD9591750C   05/01/2019   Blacked       04/30/2019   06/03/2019   PA0002178774
                                                  03:35:41
82     8F104C89FA74744BEB02B58214813B42F91E779A   04/30/2019   Vixen         04/29/2019   06/03/2019   PA0002178770
                                                  03:58:52
83     6139AEF3696F83F031C0ED30F17BE4D3EA235E43   04/26/2019   Vixen         04/24/2019   06/03/2019   PA0002178769
                                                  04:29:50
84     49E920F163B2C9EF2C175D4BDFA8E00D957F0478   04/26/2019   Blacked       04/25/2019   05/28/2019   PA0002200766
                                                  04:28:05
85     5646357C2C33F1322815940754A792D16F4A3E8C   04/23/2019   Blacked Raw   04/22/2019   06/03/2019   PA0002178771
                                                  07:50:15
86     18B454A9C4B392D3B36B10F5307E46926A367695   04/22/2019   Tushy         04/21/2019   06/03/2019   PA0002178776
                                                  19:09:29
87     F84DCE97DEB71401BE49198E7C5E446530B70B41   04/20/2019   Vixen         04/19/2019   05/28/2019   PA0002200778
                                                  08:14:30
88     E39547E0E5CD17BF41AD4FD5134CBBAA9EBCDAFF   04/16/2019   Blacked       04/15/2019   05/11/2019   PA0002173886
                                                  05:00:50
89     557B5DAD5E3CAC1EBF7F510D67437F1D01235D11   04/15/2019   Vixen         04/14/2019   05/28/2019   PA0002200761
                                                  04:27:28
90     BF092885E57151F3056FB00EAF8E1A57D797ECD0   04/12/2019   Tushy         04/11/2019   05/11/2019   PA0002173890
                                                  01:23:34
91     80494AFA4036C921B131676C3D1A61F5DE378231   04/11/2019   Blacked       04/10/2019   05/11/2019   PA0002173883
                                                  07:46:44
92     388E7ED27703F4B83AC8FC4EA6512E7B4FBC5AEC   04/08/2019   Blacked Raw   04/07/2019   05/28/2019   PA0002200775
                                                  22:33:07
93     6D290B4F0AF4F990A75DEEA5E166AAE2B2F9A76E   04/08/2019   Tushy         04/06/2019   04/29/2019   PA0002169945
                                                  22:22:59
                 Case 2:20-cv-00975-TJH-SP Document 1-1 Filed 01/30/20 Page 6 of 9 Page ID #:14
Work   Hash                                       UTC          Site          Published    Registered   Registration
94     72238D6963354DB00F2FA8EDD9F2FE89E74E2AF5   04/02/2019   Blacked Raw   04/02/2019   05/28/2019   PA0002200780
                                                  21:56:19
95     D6C69A84E33A93E55015808B02EB35CAFD158BD5   04/02/2019   Tushy         04/01/2019   05/11/2019   PA0002173888
                                                  04:03:13
96     2DC344712C8F024DE66D424B020B8A8F09019E96   04/01/2019   Blacked       03/31/2019   05/28/2019   PA0002200773
                                                  01:41:27
97     3D73B22368AA542CBD58889118AB1FE58A494E5E   03/30/2019   Blacked Raw   03/28/2019   05/28/2019   PA0002200777
                                                  20:39:37
98     CD90EE6F184DAEECE79BE0CF80AB33A50847D691   03/30/2019   Vixen         03/30/2019   04/29/2019   PA0002169943
                                                  20:13:00
99     7D487AECDEB71C400AEB340990590B04104A6AB2   03/28/2019   Tushy         03/27/2019   04/29/2019   PA0002169944
                                                  04:21:30
100    4174CF188F635987EA531E9025B3D65154357C60   03/27/2019   Blacked       03/26/2019   04/16/2019   PA0002187002
                                                  00:44:20
101    5BEC96C01D33FA5802AAEA7E6E408FCA13CC84A4   03/26/2019   Vixen         03/25/2019   04/16/2019   PA0002187577
                                                  07:18:29
102    92EF2A83F4B8D3A52D81BE120B336805FFC5C0EC   03/23/2019   Tushy         03/22/2019   04/08/2019   PA0002164887
                                                  02:04:48
103    42049603F4A7F341409A9E205F2BC70435A28B68   03/13/2019   Blacked Raw   03/08/2019   04/29/2019   PA0002169934
                                                  05:52:08
104    53B0A4461C3A4E0B59DE4083A98C60314920FD5F   03/13/2019   Vixen         03/10/2019   04/29/2019   PA0002170360
                                                  05:34:32
105    2576C73FCD16A2BDC9675221DA0B37F983BF2064   03/07/2019   Tushy         03/07/2019   03/31/2019   PA0002163981
                                                  22:09:07
106    B1C6DF80C9534000B93CFEC57B4B5FD239D30173   03/06/2019   Blacked       03/06/2019   03/31/2019   PA0002163978
                                                  19:20:48
107    EC72AB6E2428651D76E9B35E34364FBF997D62E4   03/06/2019   Vixen         03/05/2019   03/31/2019   PA0002163982
                                                  03:59:42
108    C3B50AC5BA507DED9AA5438C037AE654325A458A   03/04/2019   Tushy         03/02/2019   04/17/2019   PA0002186902
                                                  20:53:14
109    9D6A4E605B76F5C9986F3473E12FB9F96549DC2C   03/01/2019   Blacked       03/01/2019   03/31/2019   PA0002163976
                                                  23:37:01
110    95211DEB02DCBB251A33D339424E73E630A4419F   02/27/2019   Tushy         02/25/2019   04/17/2019   PA0002187005
                                                  09:20:47
111    24CF82C187246B1723490FB9EFC5E01D7758605F   02/27/2019   Blacked Raw   02/26/2019   03/31/2019   PA0002163980
                                                  09:11:35
112    12442EA4FFC86E23808045FA742F929BBA5C5DFC   02/26/2019   Blacked       02/24/2019   03/31/2019   PA0002163974
                                                  06:08:51
                Case 2:20-cv-00975-TJH-SP Document 1-1 Filed 01/30/20 Page 7 of 9 Page ID #:15
Work   Hash                                       UTC          Site          Published    Registered   Registration
113    82F84C059FD1C4AD62D052849AB588B7B5040129   02/23/2019   Vixen         02/23/2019   04/29/2019   PA0002169931
                                                  21:14:49
114    2609989991816C1C8336EEEAB359A23E33A025F1   02/21/2019   Tushy         02/20/2019   04/29/2019   PA0002170363
                                                  01:57:23
115    F2178A3FBBB5F09B3A57249E1BF0707064CC4A16   02/20/2019   Blacked       02/19/2019   03/24/2019   PA0002184061
                                                  02:39:40
116    20BA907B52248823E3EB7A4D76DEF9CD68410876   02/19/2019   Vixen         02/18/2019   03/11/2019   PA0002158598
                                                  05:04:40
117    BD43581121484F30AA276489534683C369352F74   02/17/2019   Blacked Raw   02/16/2019   03/11/2019   PA0002158595
                                                  06:46:09
118    2F3A13C5344E272A67038F365076BD99100FB7D2   02/13/2019   Blacked       02/13/2019   03/11/2019   PA0002158597
                                                  17:57:16
119    95268E17253E5EC3710FEE3E293364B0E32DD323   02/13/2019   Tushy         02/13/2019   03/11/2019   PA0002158596
                                                  17:55:47
120    91C272F5FF3F2E58D24C946022CB8ACDAFAB46F4   02/13/2019   Vixen         02/13/2019   03/11/2019   PA0002158413
                                                  17:52:16
121    6C8518139338F489F651B3105489AF5554C47EA4   02/11/2019   Tushy         02/10/2019   03/24/2019   PA0002184028
                                                  20:46:21
122    E65EE00C0F0D4A4865E44159C44B08B9E9E5F0E8   02/08/2019   Blacked Raw   02/06/2019   03/24/2019   PA0002183207
                                                  06:05:14
123    43E1E2DF0C41F4D817B330A630F0B02FD1A4D871   02/04/2019   Vixen         02/03/2019   03/24/2019   PA0002183213
                                                  07:47:42
124    5AD5976AA84B123E2212C0D1250711D0AA1138B0   02/02/2019   Blacked Raw   02/01/2019   03/24/2019   PA0002183205
                                                  06:29:33
125    45A3934BE0C445FF3329D7577E3DCDAD5D94CE27   02/01/2019   Tushy         01/31/2019   02/22/2019   PA0002155140
                                                  05:09:33
126    ECB025D47E1AF8E2D9F9B72D51812EB497AEFECD   01/30/2019   Vixen         01/29/2019   03/24/2019   PA0002182715
                                                  06:41:40
127    91383E068F670EB236C053B4612F4DDBFAD4D27E   01/28/2019   Blacked Raw   01/27/2019   03/24/2019   PA0002184066
                                                  07:00:51
128    7B75F10ACF4BAA5B3A8D5265CFCAC24A2F0E0B18   01/28/2019   Tushy         01/26/2019   02/22/2019   PA0002155150
                                                  06:59:36
129    F3EC5C49A82A82556603153EF10C4FDEB42356C2   01/24/2019   Blacked Raw   01/22/2019   03/24/2019   PA0002183202
                                                  19:22:25
130    E61DE5DC0D526D171232A8994EAF508BD4CD7092   01/21/2019   Tushy         01/21/2019   02/22/2019   PA0002155131
                                                  21:06:07
131    F2BB8E56A085BD28AA2B32F33315A600A314106B   01/21/2019   Blacked       01/20/2019   02/22/2019   PA0002155135
                                                  04:32:45
                 Case 2:20-cv-00975-TJH-SP Document 1-1 Filed 01/30/20 Page 8 of 9 Page ID #:16
Work   Hash                                       UTC          Site          Published    Registered   Registration
132    4C88C4D3A57CD34511D85F4F6AE987DD02B879FA   01/20/2019   Vixen         01/19/2019   02/22/2019   PA0002155139
                                                  09:16:15
133    4229A61048541C2C4B6F56D025B1AAEF82CC87B3   01/18/2019   Tushy         01/16/2019   02/22/2019   PA0002155133
                                                  03:54:55
134    C8FCB72512181DEBF68798064F57215F137CC369   01/18/2019   Blacked Raw   01/17/2019   02/22/2019   PA0002155141
                                                  03:46:19
135    CC595248E7259D2582D1820525214ACA37D6539A   01/12/2019   Blacked       01/10/2019   02/02/2019   PA0002155382
                                                  05:16:06
136    D375F105B52A3AC98CBB404F4E4BF08B2820686C   01/11/2019   Vixen         01/09/2019   02/02/2019   PA0002155377
                                                  06:01:13
137    2C87C60C1780C78E400F9EF552F85B1954FE1985   01/09/2019   Blacked Raw   01/07/2019   02/02/2019   PA0002155390
                                                  06:28:00
138    D309BEF07145EC2E9600C32CCD1DE290EDA19576   01/06/2019   Blacked       01/05/2019   01/22/2019   PA0002147685
                                                  20:18:00
139    3F234693C7427250358D58C3A9CBB4A5DE6E058A   01/06/2019   Tushy         01/06/2019   01/22/2019   PA0002147897
                                                  20:07:57
140    0556C637F7D04F10F0365F543414BA69D4439F2F   01/05/2019   Vixen         01/04/2019   01/22/2019   PA0002147681
                                                  22:40:05
141    9398F92D76C2130EF50E20A1943442FFEC964A7B   01/02/2019   Tushy         01/01/2019   02/02/2019   PA0002155376
                                                  12:59:53
142    AEE9101B0F29873FC44DBCF3FB3E261AA44B25FC   12/31/2018   Blacked       12/31/2018   01/22/2019   PA0002147686
                                                  19:13:15
143    B0CCD9DE9C373BD3CD7467A688FD334CA280E43D   12/31/2018   Vixen         12/30/2018   01/22/2019   PA0002147900
                                                  02:22:18
144    2F1C13C6DB1E2B524CEF4625642F942A3692499C   12/29/2018   Blacked Raw   12/28/2018   02/02/2019   PA0002155006
                                                  23:03:09
145    682BADB98134F318735CFB1C84B8D990E3DEB8FC   12/27/2018   Blacked       12/26/2018   02/02/2019   PA0002155307
                                                  06:32:34
146    F7584EAD8BB810CD75BB8B1AC568E48EE5CC21A0   12/19/2018   Blacked Raw   12/18/2018   02/02/2019   PA0002155391
                                                  17:31:14
147    E69D217F3829A8CD2C001F943850881B65E07428   12/17/2018   Blacked       12/16/2018   02/02/2019   PA0002154976
                                                  17:47:10
148    6408E0CEE286CE3796276C4A31E08B70CDA5DF9B   12/16/2018   Vixen         12/15/2018   01/22/2019   PA0002147905
                                                  05:56:03
149    3AC085445643E065B2D6E0729C5CCA39C38EB0F7   12/09/2018   Blacked Raw   12/08/2018   12/18/2018   PA0002141919
                                                  06:25:27
150    7E161103A36A381DC8204E8086C4356D62BCA77E   12/06/2018   Vixen         12/05/2018   12/18/2018   PA0002141920
                                                  08:48:20
                 Case 2:20-cv-00975-TJH-SP Document 1-1 Filed 01/30/20 Page 9 of 9 Page ID #:17
Work   Hash                                       UTC          Site          Published    Registered   Registration
151    0160A3F1D03FA72208EEA37121C853D80C8B161D   12/04/2018   Blacked Raw   12/03/2018   01/22/2019   PA0002149845
                                                  17:52:23
152    80F8E78EEAFF824B9871E2268026269EEC58B5D5   12/03/2018   Tushy         12/02/2018   12/18/2018   PA0002141917
                                                  17:06:29
153    3F8FAA2CD28DA12359D511C5707BF401ADF2D0D2   11/30/2018   Blacked Raw   11/28/2018   01/22/2019   PA0002149836
                                                  03:50:50
154    ACE5214F31732EF6C3B5DDD1FF03934D4DA680AA   11/30/2018   Tushy         11/27/2018   01/22/2019   PA0002149851
                                                  03:41:42
155    291FBDCCB166E2B3BABD1BBBEDC629EC375EEB32   11/26/2018   Blacked       11/16/2018   11/25/2018   PA0002136637
                                                  15:55:05
